Exhibit 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
      This Amendment No. 1 to [Amended and Restated] Employment Agreement (this
“Amendment”) dated April 19, 2011 by and between Devon Energy Corporation (the
“Company”) and ____________ (the “Executive”).
     WHEREAS, the Company and the Executive are parties to that certain Amended
and Restated Employment Agreement dated _______________ (the “Employment
Agreement”);
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to the tax gross-up payments upon a Change in Control (as
defined in the Employment Agreement); and
     WHEREAS, pursuant to Section 15(c) of the Employment Agreement, the
Employment Agreement may be amended by written agreement of the parties.
     NOW, THEREFORE, the Company and the Executive hereby agree that the
Employment Agreement shall be amended as follows:
     1. Subsection 4(b)(iii) is deleted in its entirety, nothing is substituted
in its place and all subsequent Subsections and cross-references thereto are
renumbered accordingly.
     2. Section 7 is deleted in its entirety and the following is substituted in
its place:
     “7. Section 4999 of the Code Excise Tax; Cap on Payments.
(a) Cap on Payments. If any payment, benefit or distribution by the Company, any
Affiliate or a trust established by the Company or any Affiliate to or for the
benefit of the Executive (whether pursuant to this Agreement or otherwise)
(each, a “Payment” or, collectively, the “Payments”) is subject to an excise tax
imposed by the Code, including pursuant to Section 4999 of the Code, or the
Executive incurs any interest or penalties with respect to such an excise tax
(such excise tax and any such interest and penalties shall be referred to as the
“Excise Tax”), the Payments under Section 4 of this Agreement (the “Agreement
Payments”) shall be reduced (but not below zero) to an amount that maximizes the
aggregate present value (determined in accordance with Section 280G(d)(4) of the
Code) of the Payments without causing any Payment to be subject to the
limitation of deduction under Section 280G of the Code or the imposition of any
Excise Tax, with such reduction being made (i) on a nondiscretionary basis so as
to minimize the reduction in the economic value to the Executive, (ii) in a
manner consistent with the requirements of Section 409A, and (iii) on a pro-rata
basis where more than one Agreement Payment has the same present value for this
purpose and they are payable at different times; provided, however, if the net
amount retained by the Executive from all the Payments after the reductions
described above in this Section 7(a) would be less than the net amount retained
by the Executive from all the Payments after the Executive’s payment of any
Excise Tax, the Agreement Payments shall not be reduced as set forth in this
Section 7(a).
(b) Determinations. All determinations to be made under this Section 7 shall be
made by a nationally recognized certified public accounting firm designated by
the Company immediately prior to the Change in Control (the “Accounting Firm”).
The Accounting Firm shall provide its determinations and any supporting
calculations to the Company and the Executive within ten (10) days of the
termination date or Change in Control, as applicable. Any such determination by
the Accounting Firm shall be binding upon the Company and the Executive. All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section 7 shall be borne solely by the Company.”

1



--------------------------------------------------------------------------------



 



3. Subsection 12(c) is deleted in its entirety and the following is substituted
in its place:
“(c) Gross-Up. If the value of any benefits or payment provided under Section
12(a) is subject to income taxes, then the Company shall make an additional
payment (a “Gross-Up Payment”) to the Executive, by December 31 of the year next
following the Executive’s taxable year in which the income taxes were incurred,
in an amount equal to 75% of the federal, state, and local income taxes imposed
upon such benefits or payment. All determinations to be made under this Section
12(c) (including whether and when a Gross-Up Payment is required) shall be
(i) made within thirty (30) days of receipt by the Company of the Executive’s
request for the Gross-Up Payment, (ii) made by a nationally recognized certified
public accounting firm designated by the Company, and (iii) binding upon the
Company and the Executive. All of the fees and expenses of the accounting firm
in performing such determinations shall be borne solely by the Company.”
4. A new Section 15(i) is added to the end of Section 15 as follows:
“(i) Section 409A Compliance. This Agreement is intended to comply with
Section 409A and its corresponding regulations, or an exemption therefrom, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A, to the extent applicable. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
Separation from Service under Section 409A. For purposes of Section 409A, the
right to a series of payments under this Agreement shall be treated as a right
to a series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment, including as a result of
the timing of the Executive’s execution of the Release. Notwithstanding anything
to the contrary herein, if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.”
     5. A new Section 7 is added to the Exhibit A, Definitions as follows and
all subsequent Sections are renumbered accordingly:
     “7. “Agreement Payments” has the meaning ascribed to such term in
Section 7(a)(i).”
     6. Section 27 of the Exhibit A, Definitions is deleted in its entirety and
the following is substituted in its place:
     “27. “Gross-Up Payment” has the meaning ascribed to such term in
Section 12(c).”
     7. Sections 40 and 42 of the Exhibit A, Definitions are deleted in their
entirety, nothing is substituted in their place and all subsequent Sections are
renumbered accordingly.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  Devon Energy Corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Print Name:  
 
   
 
     
 
   

3